                                          Case 4:20-cv-01119-HSG Document 11 Filed 04/29/20 Page 1 of 4




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     TIMONTE E. COOK,                                   Case No. 20-cv-01119-HSG
                                   8                    Petitioner,                         ORDER OF SERVICE; DENYING
                                                                                            REQUEST FOR LEAVE TO PROCEED
                                   9             v.                                         IN FORMA PAUPERIS AS MOOT
                                  10     TAMMY FOSS,                                        Re: Dkt. No. 7
                                  11                    Respondent.

                                  12
Northern District of California
 United States District Court




                                  13          Petitioner, a state prisoner incarcerated at Salinas Valley State Prison, has filed a pro se

                                  14   petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254 challenging a conviction from

                                  15   Contra Costa County Superior Court. Dkt. No. 1 at 1. His request to proceed in forma pauperis is

                                  16   DENIED as moot. Dkt. No. 7. Petitioner has paid the filing fee. Dkt. No. 6.

                                  17                                            BACKGROUND

                                  18          On December 17, 2014, petitioner was convicted by a Contra Costa County jury of first
                                  19   and second degree murder and shooting at an unoccupied vehicle. The jury also found true an

                                  20   enhancement for personal use of a firearm. Dkt. No. 1 at 1. On February 20, 2015, petitioner was

                                  21   sentenced to 90 years to life. Dkt. No. 1 at 2.

                                  22          Petitioner appealed and the appellate court affirmed the conviction but remanded the

                                  23   matter to the trial court for the limited purpose of determining whether petitioner had been

                                  24   afforded a Franklin hearing. Dkt. No. 1 at 2. On January 25, 2017, the California Supreme Court

                                  25   denied the petition for review. Dkt. No. 1 at 2. In April 2018, petitioner filed a habeas petition in

                                  26   the Contra Costa County Superior Court, raising the claims set forth in the instant petition. Dkt.
                                  27   No. 1 at 3. On May 21, 2018, the Contra Costa County Superior Court denied the state habeas

                                  28   petition. Dkt. No. 1 at 7. Approximately sixty days later, petitioner filed the same habeas petition
                                            Case 4:20-cv-01119-HSG Document 11 Filed 04/29/20 Page 2 of 4




                                   1   in the California Court of Appeal. Dkt. No. 1 at 4. On January 14, 2019, the California Court of

                                   2   Appeal denied the state habeas petition. Dkt. No. 1 at 8. Approximately sixty days later,

                                   3   petitioner filed the same habeas petition in the California Supreme Court, which was denied. Dkt.

                                   4   No. 1 at 5.

                                   5                                               DISCUSSION

                                   6   A.      Standard of Review

                                   7           This Court may entertain a petition for writ of habeas corpus “in behalf of a person in

                                   8   custody pursuant to the judgment of a State court only on the ground that he is in custody in

                                   9   violation of the Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a). A

                                  10   district court considering an application for a writ of habeas corpus shall “award the writ or issue

                                  11   an order directing the respondent to show cause why the writ should not be granted, unless it

                                  12   appears from the application that the applicant or person detained is not entitled thereto.” 28
Northern District of California
 United States District Court




                                  13   U.S.C. § 2243.

                                  14   B.      Claims

                                  15           Petitioner alleges the following grounds for federal habeas relief: (1) the trial court erred

                                  16   by not discharging a juror that was biased or, in the alternative, by not conducting an adequate

                                  17   inquiry into the juror’s expressed fear of retaliation; (2) the police engaged in misconduct; (3) the

                                  18   prosecutor engaged in misconduct by presenting false and misleading evidence as true, by

                                  19   knowingly presenting perjured testimony, and by using leading questions to encourage witnesses

                                  20   to lie; (4) the trial court erred in allowing evidence of eyewitness identification by two witnesses;

                                  21   (5) the conviction was based upon false evidence or evidence procured through misconduct or

                                  22   fraud; (6) ineffective assistance of appellate counsel for failure to raise claims two through five on

                                  23   direct appeal; and (7) cumulative error. Liberally construed, the claims appear cognizable under

                                  24   § 2254 and merit an answer from respondent.1 See Zichko v. Idaho, 247 F.3d 1015, 1020 (9th Cir.

                                  25

                                  26   1
                                         It appears that this petition may be barred by the one-year statute of limitations set forth in the
                                  27   Anti-Terrorism and Death Penalty Act (“AEDPA”). See 28 U.S.C. 2244(d). According to the
                                       petition, the California Supreme Court denied review on January 25, 2017. Dkt. No. 1 at 2. The
                                  28   state habeas petition was filed over a year after the conviction in April 2018, and the instant
                                       petition was placed in the mail on February 3, 2020. Dkt. No. 1 at 3.
                                                                                           2
                                          Case 4:20-cv-01119-HSG Document 11 Filed 04/29/20 Page 3 of 4




                                   1   2001) (federal courts must construe pro se petitions for writs of habeas corpus liberally).

                                   2                                             CONCLUSION

                                   3          For the foregoing reasons and for good cause shown,

                                   4          1.      Petitioner’s request to proceed in forma pauperis is DENIED as moot. Dkt. No. 7.

                                   5          2.      The Clerk shall serve electronically a copy of this order upon the respondent and

                                   6   the respondent’s attorney, the Attorney General of the State of California, at the following email

                                   7   address: SFAWTParalegals@doj.ca.gov. The petition and the exhibits thereto are available via

                                   8   the Electronic Case Filing System for the Northern District of California at Dkt. No. 1. The Clerk

                                   9   shall serve by mail a copy of this order on petitioner.

                                  10          3.      Respondent shall file with the Court and serve on petitioner, within sixty (60) days

                                  11   of the issuance of this order, an answer conforming in all respects to Rule 5 of the Rules

                                  12   Governing Section 2254 Cases, showing cause why a writ of habeas corpus should not be granted
Northern District of California
 United States District Court




                                  13   based on the claims found cognizable herein. Respondent shall file with the answer and serve on

                                  14   petitioner a copy of all portions of the state trial record that have been transcribed previously and

                                  15   that are relevant to a determination of the issues presented by the petition.

                                  16          If petitioner wishes to respond to the answer, he shall do so by filing a traverse with the

                                  17   Court and serving it on respondent within thirty (30) days of the date the answer is filed.

                                  18          4.      Respondent may file, within sixty (60) days, a motion to dismiss on procedural

                                  19   grounds in lieu of an answer, as set forth in the Advisory Committee Notes to Rule 4 of the Rules

                                  20   Governing Section 2254 Cases. If respondent files such a motion, petitioner shall file with the

                                  21   Court and serve on respondent an opposition or statement of non-opposition within twenty-eight

                                  22   (28) days of the date the motion is filed, and respondent shall file with the Court and serve on

                                  23   petitioner a reply within fourteen (14) days of the date any opposition is filed.

                                  24          5.      Petitioner is reminded that all communications with the Court must be served on

                                  25   respondent by mailing a true copy of the document to respondent’s counsel. Petitioner must keep

                                  26   the Court informed of any change of address and must comply with the Court’s orders in a timely

                                  27   fashion. Failure to do so may result in the dismissal of this action for failure to prosecute pursuant

                                  28   to Federal Rule of Civil Procedure 41(b). See Martinez v. Johnson, 104 F.3d 769, 772 (5th Cir.
                                                                                          3
                                          Case 4:20-cv-01119-HSG Document 11 Filed 04/29/20 Page 4 of 4




                                   1   1997) (Rule 41(b) applicable in habeas cases).

                                   2          6.      Upon a showing of good cause, requests for a reasonable extension of time will be

                                   3   granted provided they are filed on or before the deadline they seek to extend.

                                   4          This order terminates Dkt. No. 7.

                                   5          IT IS SO ORDERED.

                                   6   Dated: 4/29/2020

                                   7                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                   8                                                    United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        4
